Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
Dependent claim 18 is objected to as being dependent on a rejected base claim but would be allowable over the prior art of record if rewriting in dependent form including all of the limitations of the base claim and any intervening claims. 
Response to the applicant’s arguments
The previous rejection is withdrawn. A new search was conducted. A new reference to Kim was found. A new rejection is made herein. Applicant’s arguments are now moot in view of the new rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 2 and 4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2009-063534 A to Masutani that was filed in 2007 (hereinafter “Masutani”) and in view of NPL, Braunhofer, Matthias, Location-aware music recommendation, Int J Multimed Info Retr 2, 31–44 (2013). https://doi.org/10.1007/s13735-012-0032-2(hereinafter “Braunhofer”) and in view of Chinese Patent Pub. No.: CN104321620A to CP filed in 2014 (hereinafter “CP”) and in view of Korean Patent Application Pub. No.: KR 20170000919 A to Kim et al. that was filed in 2017. 

The claims recite “at least one processor or circuit that ‘function’ as” and this does not mean “configured to” and merely the circuit can function as under these steps and is suitable for therefore the steps are not recorded in a memory and are optional. See Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., No. 11-1147 (Fed. Cir. Mar. 14, 2012).
Masutani discloses “1.    A route navigation apparatus comprising:  (see claim 14)
an output device configured to output music information, in an audible form, to a user: (see section 2.3 where based on a location of the user different music can be played based on the location by associated a tag with the music)
a memory: and(see section 4)
at least one processor or circuit which functions as: (see section 4) 
    PNG
    media_image1.png
    830
    1333
    media_image1.png
    Greyscale

a selection unit configured to select predetermined music information in accordance with an operation that has been made by the user with respect to the output music information; and (See FIG. 1 where the selection of different romantic or soundtracks or baroque is selected and is further elected as peaceful music or a sad music; see section 3 to section 4 where the device is provided in an android cell phone and provides an itinerary )

    PNG
    media_image2.png
    758
    1731
    media_image2.png
    Greyscale
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Braunhofer with the disclosure of MATSUTANI since Braunhofer teaches that a number of location that are GPS locations can be stored in a database in a cloud computing configuration.  A certain music can be associated with the location. Therefore, when the operator of the device can move to that location that certain music song will be played automatically when the user’s current GPS location matches the stored location in the cloud server.  For example, when the user moves to the victory monument, then a certain song that is a piano concerto is played in FIG. 6.   Additionally, a user can move away from a location to a second route if they are not interested in the song along the map of FIG. 6. This can provide a location aware music content that is automatically 

Masutani discloses “a provision unit configured to provide a route” (see claims 14-16 where based on the genre input and based on the location then a route is provided)
Masutani is silent but CP teaches “corresponding to the selected predetermined music information…. (this is identified under 112f as in paragraph 54-56 and FIG. 5, a processor that obtains a route with the route being obtained from a deep neural network based on the training data and a selected music or multimedia in block 501-507 for a route) (Where the route is determined based on a profile of the user and the profile includes different music selection) ;
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of the ‘CP publication with the disclosure of MATSUTANI since the ‘CP publication teaches that a GPS route can be monitoring a user to route the users based on the profile data and past user experiences and brand information associated with the user/driver.  See claims 1-10.  The information corresponding with user and/or user profiles can be stored in profile information section 1238.Such as, profile information 1238 can comprise the data relevant at least one item in the following: current data, historical data, user preference, user 
    PNG
    media_image3.png
    546
    1141
    media_image3.png
    Greyscale

Masutani is silent but KIM teaches “…a provision unit configured to provide, based on atmosphere information corresponding to the selected predetermined music information 
and route atmosphere information corresponding to each of a plurality of route candidates, 
a route to the user that corresponds to the route atmosphere information matching the 
atmosphere information corresponding to the selected predetermined music” (see FIG. 1-2 and 
The path music searching unit 140 searches for and recommends the music corresponding to the path selected by the user (e.g., an optimal path, an inclination path, etc.) (refer to FIG. 2).  At this time, the atmosphere corresponding to the path does not mean an absolute atmosphere (or an objective atmosphere) of the intermediate points included in the path, and means an atmosphere that is arbitrarily divided to recommend the music for each path in the present embodiment.  Therefore, the music information storage unit 200 stores the per-stop (or per-route) atmosphere and the recommended music information by atmosphere in the form of a look-up table. The music information includes a music list or a music file. At this time, the music information storage unit 200 may be implemented as a database using a cloud service. The audio information output unit 400 outputs the audio information and outputs a recommended path (e.g., an optimal path and an inclination path) when the retrieved optimum path, the inclination path, and the path music (i.e., music corresponding to the atmosphere of the path) And recommended music (eg path music).  The screen information output unit 500 displays a recommended route (e.g., an optimal route and an inclination route) on the map and a recommendation route (e.g., a recommended route) on the map when the retrieved optimal route, Indicates that there is music (eg path music).  FIG. 2 is a flowchart for explaining a method of recommending an inclination path and a path music using the inclination path and the music recommendation unit in FIG. 1; FIG. 2, when a destination is set by the user (S101), the propensity path and the music recommendation unit 100 obtain usage information (music information) of the music application (application) installed on the navigation terminal E.g., music played through a music app, music stored in an internal memory, etc.).  If there is a path already selected by the user (e.g., an optimal path, an inclination path, etc.), the environment corresponding to the path selected by the user is analyzed (S102). Based on the analyzed tendency of the user, a tendency path is searched (S103), and the tendency path is recommended through voice or screen (S104). In addition, music corresponding to the analyzed atmosphere of the route is searched (S103), and the route music is recommended through voice or screen (S105); see FIG. 3 and 4 where … for example, the path selection option of the classical group is set so as to select a path with priority to a road having an optimum time, a free road, and a gradient / curvature frequency, and the route selection option of the rock music group includes a shortest distance Is set so as to select a route with a minimum time (including a fee) 
As a result of the analysis, if the classical path tendency is selected, the path is set to preferentially select the road with the best time, the free road, and the road with a low gradient / curvature frequency. ), And provides a path-oriented service to perform path selection with priority to roads having a high gradient / curvature frequency (S205)….FIG. 4 is an exemplary diagram for explaining a recommendation method for searching for and playing back path music in the inclination path and music recommendation section in FIG. 1; FIG.
As shown in FIG. 4, when one of the paths (for example, the optimal path and the tendency path) is selected by the user, the tendency path and music recommendation unit 100 starts the path music recommendation function (S301). The propensity path and music recommendation unit 100 extracts a personal music list stored in a navigation terminal (e.g., a smart phone) (not shown) of a user or a cloud server (not shown) (S302). When the personal music list is extracted as described above, the incongruence path and music recommendation unit 100 stores the music list (e.g., title and lyric information) and the name of the route selected by the user (e.g., passing destination name, destination name, Point of interest (POI), etc.) (S303). As a result of the comparison (S303), if there is no matching information (S303 does not exist), the accumulated music data on the route (music data reproduced by the other driver who has traveled the route) and the real-Music played by the driver who plays the game) is recommended (S304).  The propensity path and music recommendation unit 100 generates a recommended music list including music that matches the currently selected propensity path in the user's personal music list and both the cumulative music on the recommended path and the real-time path music S305).


It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Kim with the disclosure of Matsutani since Kim teaches that based on the atmosphere of the route then a recommended music can be provided for that route.  For example, a route by the sea can be tranquil and music associated with the sea can be added and then added to the route and played when the vehicle is moving along the route next to the sea.  For example, if the transit point of the route selected by the user is an atmosphere that can remind the sea, the music related to the sea is added (or recommended) to the playlist so that the music is reproduced during traveling of the selected route. A high gradient road can have a different music. This can provide an improved music player that is an immersive experience.  See FIG. 1-4 of Kim. 
Masutani is silent but Braunhofer teaches “…2.    The route navigation apparatus according to claim 1 wherein the output device is capable of further outputting image information corresponding to the output music information.  (see page 39-40 where the user is provided a number of different destinations with each having a different visual message or a route);

    PNG
    media_image2.png
    758
    1731
    media_image2.png
    Greyscale
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Braunhofer with the disclosure of MATSUTANI since Braunhofer teaches that a number of location that are GPS locations can be stored in a database in a cloud computing configuration.  A certain music can be associated with the location. Therefore, when the operator of the device can move to that location that certain music song will be played automatically when the user’s current GPS location matches the stored location in the cloud server.  For example, when the user moves to the victory monument, then a certain song that is a piano concerto is played in FIG. 6.   Additionally, a user can move away from a location to a second route if they are not interested in the song along the map of FIG. 6. This can provide a location aware music content that is automatically played merely by moving close to the location of FIG. 6.    See pages 31-38, first and the second columns and abstract of Braunhofer.

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2009-063534 A to Masutani that was filed in 2007 (hereinafter “Masutani”) and in view of NPL, Braunhofer, Matthias, Location-aware music recommendation, Int J Multimed Info Retr 2, 31–44 (2013). https://doi.org/10.1007/s13735-012-0032-2(hereinafter “Braunhofer”) and in view of Chinese Patent Pub. No.: CN104321620A to CP filed in 2014 (hereinafter “CP”) and in view of NPL, Jones, Matt, et al.,  ONTRACK: Dynamically adapting music playback to support navigation, Pers Ubiquit Comput (2008) 12:513–525, DOI 10.1007/s00779-007-0155-2 (https://link.springer.com/content/pdf/10.1007/s00779-007-0155-2.pdf) and in view of Kim. 
 
Matsutani is silent but Jones teaches “3.    The route navigation apparatus according to claim 1,
wherein the at least one processor or circuit further functions as a determination unit configured to determine the route provided by the provision unit to the user based on the selected predetermined music information”. (see page 513-514, second column to first column where the audio volume of the media is reduced to provide the turn by turn navigation and where the audio is a song on the portable music player);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of JONES with the disclosure of MATSUTANI since JONES teaches that a GPS route can provide directions by altering the output of the speakers. For example, an increase in volume of one speaker and the decreasing of the volume in a second 
Masutani is silent but KIM teaches “… atmosphere information corresponding to the selected predetermined music information 
and route atmosphere information corresponding to each of a plurality of route candidates, ” (see FIG. 1-2 and 
The path music searching unit 140 searches for and recommends the music corresponding to the path selected by the user (e.g., an optimal path, an inclination path, etc.) (refer to FIG. 2).  At this time, the atmosphere corresponding to the path does not mean an absolute atmosphere (or an objective atmosphere) of the intermediate points included in the path, and means an atmosphere that is arbitrarily divided to recommend the music for each path in the present embodiment.  Therefore, the music information storage unit 200 stores the per-stop (or per-route) atmosphere and the recommended music information by atmosphere in the form of a look-up table. The music information includes a music list or a music file. At this time, the music information storage unit 200 may be implemented as a database using a cloud service. The audio information output unit 400 outputs the audio information and outputs a recommended path (e.g., an optimal path and an inclination path) when the retrieved optimum path, the inclination path, and the path music (i.e., music corresponding to the atmosphere of the path) And recommended music (eg path music).  The screen information output unit 500 displays a recommended route (e.g., an optimal route and an inclination route) on the map and a recommendation route (e.g., a recommended route) on the map when the retrieved optimal routeIndicates that there is music (eg path music).  FIG. 2 is a flowchart for explaining a method of recommending an inclination path and,  a path music using the inclination path and the music recommendation unit in FIG. 1; FIG. 2, when a destination is set by the user (S101), the propensity path and the music recommendation unit 100 obtain usage information (music information) of the music application (application) installed on the navigation terminal E.g., music played through a music app, 
As a result of the analysis, if the classical path tendency is selected, the path is set to preferentially select the road with the best time, the free road, and the road with a low gradient / curvature frequency. ), And provides a path-oriented service to perform path selection with priority to roads having a high gradient / curvature frequency (S205)….FIG. 4 is an exemplary diagram for explaining a recommendation method for searching for and playing back path music in the inclination path and music recommendation section in FIG. 1; FIG.
As shown in FIG. 4, when one of the paths (for example, the optimal path and the tendency path) is selected by the user, the tendency path and music recommendation unit 100 starts the path music recommendation function (S301). The propensity path and music recommendation unit 100 extracts a personal music list stored in a navigation terminal (e.g., a smart phone) (not shown) of a user or a cloud server (not shown) (S302). When the personal music list is extracted as described above, the incongruence path and music recommendation unit 100 stores the music list (e.g., title and lyric information) and the name of the route selected by the user (e.g., passing 

The inclination path and music recommendation unit 100 recommends the music having the highest matching degree based on the position and the road information of the currently running vehicle among the generated recommended music list (S306) (S307). As described above, according to the present embodiment, when the user sets a destination of the navigation, the user can recommend not only the shortest path but also the music path based on the music app execution information of the portable terminal. If the user selects the shortest path or the desired path, So that the convenience of the user can be improved.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Kim with the disclosure of Matsutani since Kim teaches that based on the atmosphere of the route then a recommended music can be provided for that route.  For example, a route by the sea can be tranquil and music associated with the sea can be added and then added to the route and played when the vehicle is moving along the route next to the sea.  For example, if the transit point of the route selected by the user is an atmosphere that can remind the sea, the music related to the sea is added (or recommended) to the playlist so that the music is reproduced during traveling of the selected route. A high gradient road can have a different music. This can provide an improved music player that is an immersive experience.  See FIG. 1-4 of Kim. 

4.    The route navigation apparatus according to claim L wherein the at least one processor or circuit further functions as:
a transmission unit configured to transmit the selected predetermined music information to an external apparatus that includes a determination unit configured to determine the route provided to the user based the received music information; and
a reception unit configured to receive the route determined by the externa! apparatus from the external apparatus so as to provide the route via the provision unit.  (see page 39-40 where the user is provided a number of different destinations with each having a different visual message or a route);

    PNG
    media_image2.png
    758
    1731
    media_image2.png
    Greyscale
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Braunhofer with the disclosure of MATSUTANI since Braunhofer teaches that a number of location that are GPS locations can be stored in a database in a cloud computing configuration.  A certain music can be associated with the location. Therefore, when the operator of the device can move to that location that certain music song will be played automatically when the user’s current GPS location matches the stored location in the cloud server.  For example, when the user moves to the victory monument, then a certain song that is a piano concerto is played in FIG. 6.   Additionally, a user can move away from a location to a second route if they are not interested in the song along the map of FIG. 6. This can provide a location aware music content that is automatically played merely by moving close to the location of FIG. 6.    See pages 31-38, first and the second columns and abstract of Braunhofer.
Masutani is silent but KIM teaches “… atmosphere information corresponding to the selected predetermined music information 
and route atmosphere information corresponding to each of a plurality of route candidates, ” (see FIG. 1-2 and 
 At this time, the atmosphere corresponding to the path does not mean an absolute atmosphere (or an objective atmosphere) of the intermediate points included in the path, and means an atmosphere that is arbitrarily divided to recommend the music for each path in the present embodiment.  Therefore, the music information storage unit 200 stores the per-stop (or per-route) atmosphere and the recommended music information by atmosphere in the form of a look-up table. The music information includes a music list or a music file. At this time, the music information storage unit 200 may be implemented as a database using a cloud service. The audio information output unit 400 outputs the audio information and outputs a recommended path (e.g., an optimal path and an inclination path) when the retrieved optimum path, the inclination path, and the path music (i.e., music corresponding to the atmosphere of the path) And recommended music (eg path music).  The screen information output unit 500 displays a recommended route (e.g., an optimal route and an inclination route) on the map and a recommendation route (e.g., a recommended route) on the map when the retrieved optimal routeIndicates that there is music (eg path music).  FIG. 2 is a flowchart for explaining a method of recommending an inclination path and,  a path music using the inclination path and the music recommendation unit in FIG. 1; FIG. 2, when a destination is set by the user (S101), the propensity path and the music recommendation unit 100 obtain usage information (music information) of the music application (application) installed on the navigation terminal E.g., music played through a music app, music stored in an internal memory, etc.).  If there is a path already selected by the user (e.g., an optimal path, an inclination path, etc.), the environment corresponding to the path selected by the user is analyzed (S102). Based on the analyzed tendency of the user, a tendency path is searched (S103), and the tendency path is recommended through voice or screen (S104). In addition, music corresponding to the analyzed atmosphere of the route is searched (S103), and the route music is recommended through voice or screen (S105); see FIG. 3 and 4 where … for example, the path selection option of the classical group is set so as to select a path with priority to a road having an optimum time, a free road, and a gradient / curvature frequency, and the route selection option of the rock music group includes a shortest distance Is set so as to select a route with a minimum time (including a fee) and a road with a high gradient / curvature frequency As described above, it is possible to primarily analyze the tendency based on the type (genre) of the personal sound source (S201, S202), verify the primarily analyzed 
As a result of the analysis, if the classical path tendency is selected, the path is set to preferentially select the road with the best time, the free road, and the road with a low gradient / curvature frequency. ), And provides a path-oriented service to perform path selection with priority to roads having a high gradient / curvature frequency (S205)….FIG. 4 is an exemplary diagram for explaining a recommendation method for searching for and playing back path music in the inclination path and music recommendation section in FIG. 1; FIG.
As shown in FIG. 4, when one of the paths (for example, the optimal path and the tendency path) is selected by the user, the tendency path and music recommendation unit 100 starts the path music recommendation function (S301). The propensity path and music recommendation unit 100 extracts a personal music list stored in a navigation terminal (e.g., a smart phone) (not shown) of a user or a cloud server (not shown) (S302). When the personal music list is extracted as described above, the incongruence path and music recommendation unit 100 stores the music list (e.g., title and lyric information) and the name of the route selected by the user (e.g., passing destination name, destination name, Point of interest (POI), etc.) (S303). As a result of the comparison (S303), if there is no matching information (S303 does not exist), the accumulated music data on the route (music data reproduced by the other driver who has traveled the route) and the real-Music played by the driver who plays the game) is recommended (S304).  The propensity path and music recommendation unit 100 generates a recommended music list including music that matches the currently selected propensity path in the user's personal music list and both the cumulative music on the recommended path and the real-time path music S305).

The inclination path and music recommendation unit 100 recommends the music having the highest matching degree based on the position and the road information of the currently running vehicle among the generated 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Kim with the disclosure of Matsutani since Kim teaches that based on the atmosphere of the route then a recommended music can be provided for that route.  For example, a route by the sea can be tranquil and music associated with the sea can be added and then added to the route and played when the vehicle is moving along the route next to the sea.  For example, if the transit point of the route selected by the user is an atmosphere that can remind the sea, the music related to the sea is added (or recommended) to the playlist so that the music is reproduced during traveling of the selected route. A high gradient road can have a different music. This can provide an improved music player that is an immersive experience.  See FIG. 1-4 of Kim. 


Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2009-063534 A to Masutani that was filed in 2007 (hereinafter “Masutani”) and in view of NPL, Braunhofer, Matthias, Location-aware music recommendation, Int J Multimed Info Retr 2, 31–44 (2013). https://doi.org/10.1007/s13735-012-0032-2(hereinafter “Braunhofer”) and in view of Chinese Patent Pub. No.: CN104321620A to CP filed in 2014 (hereinafter “CP”) and in view of NPL, Jones, Matt, et al.,  ONTRACK: Dynamically adapting music playback to support navigation, Pers Ubiquit Comput (2008) 12:513–525, DOI 10.1007/s00779-007-0155-2 (https://link.springer.com/content/pdf/10.1007/s00779-007-0155-2.pdf) and in view of Kim.

Matsutani is silent but Jones teaches “5.    The route navigation apparatus according to claim 1,
wherein the music information output from the output device is associated with characteristics of environment information of a route. (see page 513-514, second column to first column where the audio volume of the media is reduced to provide the turn by turn navigation and where the audio is a song on the portable music player and where an obstacle in the route can be provided for in the music treble or bass);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of JONES with the disclosure of MATSUTANI since JONES teaches that a GPS route can provide directions by altering the output of the speakers. For example, an increase in volume of one speaker and the decreasing of the volume in a second speaker can provide a directional indicator to turn left.    This can provide the directions in the media so a user can move left and right based on the bass, tremble and volume changes. This can provide an intuitive GPS directions without interrupting the music.  See page 513-515 and the abstract of Jones. 

Claims 6 to 7 and 17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2009-063534 A to Masutani that was filed in 2007 (hereinafter “Masutani”) and in view of NPL, Braunhofer, Matthias, Location-aware music recommendation, Int J Multimed Info Retr 2, 31–44 (2013). https://doi.org/10.1007/s13735-012-0032-2(hereinafter “Braunhofer”) and in view of Chinese Patent Pub. No.: CN104321620A to CP filed in 2014 (hereinafter “CP”) and in view of NPL, Jones, Matt, et al.,  ONTRACK: Dynamically adapting music playback to support navigation, Pers Ubiquit Comput (2008) 12:513–525, DOI 10.1007/s00779-007-0155-2 (https://link.springer.com/content/pdf/10.1007/s00779-007-0155-2.pdf) and in view of U.S.  Patent Application Pub. No.: US 2017/0318360 A1 to Tran et al. and in view of Kim.

Matsutani is silent but the Tran publication teaches “6.    The route navigation apparatus according to claim 5,
wherein the environment information of the route includes information related to a behavior of a vehicle that travels the route”. (see paragraph 239; and 302) 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of TRAN with the disclosure of MATSUTANI since TRAN 

Matsutani is silent but the Tran publication teaches 7.    The route navigation apparatus according to claim 6.
wherein the information related to the behavior of the vehicle includes at least one of a speed, acceleration, and the number of brake applications of the vehicle that travels the route. (see paragraph 239; and 302);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of TRAN with the disclosure of MATSUTANI since TRAN teaches that in FIG. 13 a microphone can detect noise and a noise cancellation can be provide for the user. . The system automatically detects the occurrence of an emergency and provides safety at the scene. See paragraph 280-289.   This is done by diverting traffic flow near the point of emergency to a point where traffic resumes normal flow. The system secures the incident site to protect emergency personnel, their equipment and the public, from hazardous conditions at the scene and throughout the traffic control zone. The system can establish a traffic control set-up that gives motorists adequate warning and reaction time. The system also separates pedestrians from vehicular traffic and limits access to the site to authorized persons only. One embodiment directs vehicles through an emergency traffic control zone with the following: Advance Warning 

Claims 8-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2009-063534 A to Masutani that was filed in 2007 (hereinafter “Masutani”) and in view of NPL, Braunhofer, Matthias, Location-aware music recommendation, Int J Multimed Info Retr 2, 31–44 (2013). https://doi.org/10.1007/s13735-012-0032-2(hereinafter “Braunhofer”) and in view of Chinese Patent Pub. No.: CN104321620A to CP filed in 2014 (hereinafter “CP”) and in view of NPL, Jones, Matt, et al.,  ONTRACK: Dynamically adapting music playback to support navigation, Pers Ubiquit Comput (2008) 12:513–525, DOI 10.1007/s00779-007-0155-2 (https://link.springer.com/content/pdf/10.1007/s00779-007-0155-2.pdf) and in view of U.S.  Patent Application Pub. No.; US 2017/0318360 A1 to Tran et al. and in view of U.S. Patent Application Pub. No.: US20050015197A1 to Shinya Ohtsuji that was filed in 2003 and in view of Kim. 

Matsutani is silent but the Ohtsuji publication teaches “8.    The route navigation apparatus according to claim 6,
wherein the environment information of the route further includes information of at least one of a road type related to the route, a facility around the route, and an environment around the route. (see claims 1-9);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of OHTSUJI with the disclosure of MATSUTANI since OHTSUJI teaches that a sensor can determine 1. Weather, 2. Traffic, and 3. Facility information around the GPS routes. A user can input a destination and a best route based on weather, traffic, and different roadside facilities.  See claims 1-9 and paragraph 10 to 15 and the abstract of Ohtsuji. 

Matsutani is silent but the Ohtsuji publication teaches “9.    the route navigation apparatus according to claim 5,
wherein the music information output from the output device is associated with characteristics of environment information of a route from a current location of the route navigation apparatus (see claims 1-9 and paragraph 115-120)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of OHTSUJI with the disclosure of MATSUTANI since OHTSUJI teaches that a sensor can determine 1. Weather, 2. Traffic, and 3. Facility information around the GPS routes. A user can input a destination and a best route based on weather, traffic, and different roadside facilities.  See claims 1-9 and paragraph 10 to 15 and the abstract of Ohtsuji. 

 Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2009-063534 A to Masutani that was filed in 2007 (hereinafter “Masutani”) and in view of NPL, Braunhofer, Matthias, Location-aware music recommendation, Int J Multimed Info Retr 2, 31–44 (2013). https://doi.org/10.1007/s13735-012-0032-2(hereinafter “Braunhofer”) and in view of Chinese Patent Pub. No.: CN104321620A to CP filed in 2014 (hereinafter “CP”) and in view of NPL, Jones, Matt, et al.,  ONTRACK: Dynamically adapting music playback to support navigation, Pers Ubiquit Comput (2008) 12:513–525, DOI 10.1007/s00779-007-0155-2 (https://link.springer.com/content/pdf/10.1007/s00779-007-0155-2.pdf) and in view of U.S.  Patent Application Pub. No.; US 2017/0318360 A1 to Tran et al. and in view of Kim.
Jones teaches “10.    The route navigation apparatus according to claim 5,
wherein, when the music information to be output is a plurality of identical pieces of music information, characteristics of one of the identical pieces of music information has been changed based on the associated environment information of the route when the music information is output from the output device. (see page 513-514, second column to first column where the audio volume of the media is reduced to provide the turn by turn navigation and where the audio is a song on the portable music player);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of JONES with the disclosure of MATSUTANI since JONES teaches that a GPS route can provide directions by altering the output of the speakers. For example, an increase in volume of one speaker and the decreasing of the volume in a second speaker can provide a directional indicator to turn left.    This can provide the directions in the 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2009-063534 A to Masutani that was filed in 2007 (hereinafter “Masutani”) and in view of NPL, Braunhofer, Matthias, Location-aware music recommendation, Int J Multimed Info Retr 2, 31–44 (2013). https://doi.org/10.1007/s13735-012-0032-2(hereinafter “Braunhofer”) and in view of Chinese Patent Pub. No.: CN104321620A to CP filed in 2014 (hereinafter “CP”) and in view of U.S. Patent Application Pub. No.: US20050015197A1 to   Ohtsuji that was filed in 2003 and in view of Kim.  

    PNG
    media_image4.png
    848
    1157
    media_image4.png
    Greyscale

Matsutani is silent but the Ohtsuji publication teaches “11.    Tire route navigation apparatus according to claim 2,
wherein the music information output from the output device and the image information output from the output device are both associated with characteristics of environment information of a route, and  (see FIG .10 where two routes are provided where the running time and road width is favorable and there is no tolls but the second route has a famous restaurant)
when the music information to be output is identical pieces of music information (see paragraph 115) and the same image information corresponds to the identical pieces of music information, characteristics of one of the identical pieces of music information has been changed based on the associated environment information of the route when the music information is output from the output device”. (see claims 1-9 and paragraph 115-120)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of OHTSUJI with the disclosure of MATSUTANI since OHTSUJI teaches that a sensor can determine 1. Weather, 2. Traffic, and 3. Facility information around the GPS routes. A user can input a destination and a best route based on weather, traffic, and different roadside facilities.  See claims 1-9 and paragraph 10 to 15 and the abstract of Ohtsuji. 
Claims 12-13 are cancelled. 
Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2009-063534 A to Masutani that was filed in 2007 (hereinafter “Masutani”) and in view of NPL, Braunhofer, Matthias, Location-aware music recommendation, Int J Multimed Info Retr 2, 31–44 (2013). https://doi.org/10.1007/s13735-012-0032-2(hereinafter “Braunhofer”) and in view of NPL, Jones. 

Masutani discloses “12    A route navigation apparatus comprising: (see claim 14)
Masutani is silent but Braunhofer teaches a memory: and (See section 3 to section 4 where the device is provided in an android cell phone and provides an itinerary )
at least one processor or circuit which functions as: (See section 3 to section 4 where the device is provided in an android cell phone and provides an itinerary )
an obtainment unit configured to obtain each of a first sound based on environment information of a first route and a second sound based on environment information of a second route; and (see section 2.3 where based on a location of the user different music can be played based on the location by associated a tag with the music)
Matsutani is silent but Jones teaches “an output control unit configured to perform control so as to output each of the first sound and the second sound, in a selectable manner, to a user so that one of the first route and the second route is selected. see page 513-514, second column to first column where the audio volume of the media is reduced to provide the turn by turn navigation and where the audio is a song on the portable music player);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of JONES with the disclosure of MATSUTANI since JONES teaches that a GPS route can provide directions by altering the output of the speakers. For example, an increase in volume of one speaker and the decreasing of the volume in a second speaker can provide a directional indicator to turn left.    This can provide the directions in the media so a user can move left and right based on the bass, tremble and volume changes. This can provide an intuitive GPS directions without interrupting the music.  See page 513-515 and the abstract of Jones. 


    PNG
    media_image4.png
    848
    1157
    media_image4.png
    Greyscale

Matsutani is silent but the Ohtsuji publication teaches “13. The route navigation apparatus according to claim 12,
 wherein the obtainment milt obtains each of a first image based on the environment information of the first route and a second image based on the environment information of the second route, and (see FIG .10 where two routes are provided where the running time and road width is favorable and there is no tolls but the second route has a famous restaurant)
the output control unit further performs control so as to output each of the first image and the second image, in a selectable manner, to the user so that one of the first route and the second route is selected. (see claims 1-9 and paragraph 115-120) (see FIG .10 where two routes are provided where the running time and road width is favorable and there is no tolls but the second route has a famous restaurant)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of OHTSUJI with the disclosure of MATSUTANI since OHTSUJI teaches that a sensor can determine 1. Weather, 2. Traffic, and 3. Facility information around the GPS routes. A user can input a destination and a best route based on weather, traffic, and different roadside facilities.  See claims 1-9 and paragraph 10 to 15 and the abstract of Ohtsuji. 

 

Claims 1, and 14-16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Jones, Matt, et al.,  ONTRACK: Dynamically adapting music playback to support navigation, Pers Ubiquit Comput (2008) 12:513–525, DOI 10.1007/s00779-007-0155-2 (https://link.springer.com/content/pdf/10.1007/s00779-007-0155-2.pdf) and in view of Kim. 
Jones discloses “1.    A route navigation apparatus comprising:  (see p. 517)
 “…an output device configured to output music information, in an audible form, to a user: (see  page 515-517)
a memory: and(see page  517) at least one processor or circuit which functions as: (see page 517 )
a selection unit configured to select predetermined music information in accordance with an operation that has been made by the user with respect to the output music information; and (see page 515 -520 where a user selects the audio and the audio GPS device can provide an indication of a direction in the audio cues for example, the left to right audio cues can indicate where the direction the user should head in the song selected by the user) (see page 517 section 3.2 where the user selects a music and then 1. The music is panned at 90 degree intervals. 2. The music is panned at 45 degree intervals, and 3. Bass and tremble and an off track behavior indicates they increasing the distance from a route)
“a provision unit configured to provide a route” (see page 515 -520 where a user selects the audio and the audio GPS device can provide an indication of a direction in the audio cues for example, the left to right audio cues can indicate where the direction the user should head) (see page 517 section 3.2 where the user selects a music and then 1. The music is panned at 90 degree intervals. 2. The music is panned at 45 degree intervals, and 3. Bass and tremble and an off track behavior indicates they increasing the distance from a route) (see page 518 where the device has a display that states that they have arrived from lit windows corresponding to where the user is walking correctly and if not walking correcting the bass and tremble can indicate this and then the different in the headphone can orient the user in page 514)
 “corresponding to the selected predetermined music information to the user. (this is identified under 112f as in paragraph 54-56 and FIG. 5, a processor that obtains a route with the route being obtained from a deep neural network based on the training data and a selected music or multimedia in block 501-507 for a route) (see page 518 where the device has a display that states that they have arrived from lit windows corresponding to where the user is walking correctly and if not walking correcting the bass and tremble can indicate this and then the 
Jones discloses “14.    A method for controlling a route navigation apparatus comprising: outputting music information, in an audible form, to a user; selecting predetermined music information in accordance with an
operation that has been made by the user with respect to the output music information, and  (see page 517 section 3.2 where the user selects a music and then 1. The music is panned at 90 degree intervals. 2. The music is panned at 45 degree intervals, and 3. Bass and tremble and an off track behavior indicates they increasing the distance from a route)
providing ….  (see page 515 -520 where a user selects the audio and the audio GPS device can provide an indication of a direction in the 
JONES is silent but Kim teaches “… atmosphere information corresponding to the selected predetermined music information 
and route atmosphere information corresponding to each of a plurality of route candidates, ” (see FIG. 1-2 and 
The path music searching unit 140 searches for and recommends the music corresponding to the path selected by the user (e.g., an optimal path, an inclination path, etc.) (refer to FIG. 2).  At this time, the atmosphere corresponding to the path does not mean an absolute atmosphere (or an objective atmosphere) of the intermediate points included in the path, and means an atmosphere that is arbitrarily divided to recommend the music for each path in the present embodiment.  Therefore, the music information storage unit 200 stores the per-stop (or per-route) atmosphere and the recommended music information by atmosphere in the form of a look-up table. The music information includes a music list or a music file. At this time, the music information storage unit 200 may be implemented as a database using a cloud service. The audio information output unit 400 outputs the audio information and outputs a recommended path (e.g., an optimal path and an inclination path) when the retrieved optimum path, the inclination path, and the path music (i.e., music corresponding to the atmosphere of the path) And recommended music (eg path music).  The screen information output unit 500 displays a recommended route (e.g., an optimal route and an inclination route) on the map and a recommendation route (e.g., a recommended route) on the map when the retrieved optimal routeIndicates that there is music (eg path music).  FIG. 2 is a flowchart for explaining a method of recommending an inclination path and,  a path music using the inclination path and the music recommendation unit in FIG. 1; FIG. 2, when a destination is set by the user (S101), the propensity path and the music recommendation unit 100 obtain usage information (music information) of the music application (application) installed on the navigation terminal E.g., music played through a music app, music stored in an internal memory, etc.).  If there is a path already selected by the user (e.g., an optimal path, an inclination path, etc.), the environment corresponding to the path selected by the user is analyzed (S102). Based 
As a result of the analysis, if the classical path tendency is selected, the path is set to preferentially select the road with the best time, the free road, and the road with a low gradient / curvature frequency. ), And provides a path-oriented service to perform path selection with priority to roads having a high gradient / curvature frequency (S205)….FIG. 4 is an exemplary diagram for explaining a recommendation method for searching for and playing back path music in the inclination path and music recommendation section in FIG. 1; FIG.
As shown in FIG. 4, when one of the paths (for example, the optimal path and the tendency path) is selected by the user, the tendency path and music recommendation unit 100 starts the path music recommendation function (S301). The propensity path and music recommendation unit 100 extracts a personal music list stored in a navigation terminal (e.g., a smart phone) (not shown) of a user or a cloud server (not shown) (S302). When the personal music list is extracted as described above, the incongruence path and music recommendation unit 100 stores the music list (e.g., title and lyric information) and the name of the route selected by the user (e.g., passing destination name, destination name, Point of interest (POI), etc.) (S303). As a result of the comparison (S303), if there is no matching information (S303 does not exist), the accumulated music data on the route (music data 

The inclination path and music recommendation unit 100 recommends the music having the highest matching degree based on the position and the road information of the currently running vehicle among the generated recommended music list (S306) (S307). As described above, according to the present embodiment, when the user sets a destination of the navigation, the user can recommend not only the shortest path but also the music path based on the music app execution information of the portable terminal. If the user selects the shortest path or the desired path, So that the convenience of the user can be improved.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Kim with the disclosure of JONES since Kim teaches that based on the atmosphere of the route then a recommended music can be provided for that route.  For example, a route by the sea can be tranquil and music associated with the sea can be added and then added to the route and played when the vehicle is moving along the route next to the sea.  For example, if the transit point of the route selected by the user is an atmosphere that can remind the sea, the music related to the sea is added (or recommended) to the playlist so that the music is reproduced during traveling of the selected route. A high gradient road can have a different music. This can provide an improved music player that is an immersive experience.  See FIG. 1-4 of Kim. 


“15.    An information processing server that communicates with a route navigation apparatus including: an output device configured to output music information, in an audible form, to a user; a selector configured to select predetermined music information in accordance with an operation that has been made by the user with respect to the output music information; (see page 517 section 3.2 where the user selects a music and then 1. The music is panned at 90 degree intervals. 2. The music is panned at 45 degree intervals, and 3. Bass and tremble and an off track behavior indicates they increasing the distance from a route) and a display configured to display a route corresponding to the selected predetermined music information to the user, the information processing server comprising; (see page 518 where the device has a display that states that they have arrived from lit windows corresponding to where the user is walking correctly and if not walking correcting the bass and tremble can indicate this and then the different in the headphone can orient the user in page 514)
a determination, unit configured to determine the route …based on the predetermined music information. (see page 515 -520 where a user selects the audio and the audio GPS device can provide an indication 
JONES is silent but Kim teaches “… atmosphere information corresponding to the selected predetermined music information 
and route atmosphere information corresponding to each of a plurality of route candidates, ” (see FIG. 1-2 and 
The path music searching unit 140 searches for and recommends the music corresponding to the path selected by the user (e.g., an optimal path, an inclination path, etc.) (refer to FIG. 2).  At this time, the atmosphere corresponding to the path does not mean an absolute atmosphere (or an objective atmosphere) of the intermediate points included in the path, and means an atmosphere that is arbitrarily divided to recommend the music for each path in the present embodiment.  Therefore, the music information storage unit 200 stores the per-stop (or per-route) atmosphere and the recommended music information by atmosphere in the form of a look-up table. The music information includes a music list or a music file. At this time, the music information storage unit 200 may be implemented as a database using a cloud service. The audio information output unit 400 outputs the audio information and outputs a recommended path (e.g., an optimal path and an inclination path) when the retrieved optimum path, the inclination path, and the path music (i.e., music corresponding to the atmosphere of the path) And recommended music (eg path music).  The screen information output unit 500 displays a recommended route (e.g., an optimal route and an inclination route) on the map and a recommendation route (e.g., a recommended route) on the map when the retrieved optimal routeIndicates that there is music (eg path music).  FIG. 2 is a flowchart for explaining a method of recommending an inclination path and,  a path music using the inclination path and the music recommendation unit in FIG. 1; FIG. 2, when a destination is set by the user (S101), the propensity path and the music recommendation unit 100 obtain usage information (music information) of the music application (application) installed on the navigation terminal E.g., music played through a music app, music stored in an internal memory, etc.).  If there is a path already selected by the user (e.g., an optimal path, an inclination path, etc.), the environment corresponding to the path selected by the user is analyzed (S102). Based 
As a result of the analysis, if the classical path tendency is selected, the path is set to preferentially select the road with the best time, the free road, and the road with a low gradient / curvature frequency. ), And provides a path-oriented service to perform path selection with priority to roads having a high gradient / curvature frequency (S205)….FIG. 4 is an exemplary diagram for explaining a recommendation method for searching for and playing back path music in the inclination path and music recommendation section in FIG. 1; FIG.
As shown in FIG. 4, when one of the paths (for example, the optimal path and the tendency path) is selected by the user, the tendency path and music recommendation unit 100 starts the path music recommendation function (S301). The propensity path and music recommendation unit 100 extracts a personal music list stored in a navigation terminal (e.g., a smart phone) (not shown) of a user or a cloud server (not shown) (S302). When the personal music list is extracted as described above, the incongruence path and music recommendation unit 100 stores the music list (e.g., title and lyric information) and the name of the route selected by the user (e.g., passing destination name, destination name, Point of interest (POI), etc.) (S303). As a result of the comparison (S303), if there is no matching information (S303 does not exist), the accumulated music data on the route (music data 

The inclination path and music recommendation unit 100 recommends the music having the highest matching degree based on the position and the road information of the currently running vehicle among the generated recommended music list (S306) (S307). As described above, according to the present embodiment, when the user sets a destination of the navigation, the user can recommend not only the shortest path but also the music path based on the music app execution information of the portable terminal. If the user selects the shortest path or the desired path, So that the convenience of the user can be improved.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Kim with the disclosure of Jones since Kim teaches that based on the atmosphere of the route then a recommended music can be provided for that route.  For example, a route by the sea can be tranquil and music associated with the sea can be added and then added to the route and played when the vehicle is moving along the route next to the sea.  For example, if the transit point of the route selected by the user is an atmosphere that can remind the sea, the music related to the sea is added (or recommended) to the playlist so that the music is reproduced during traveling of the selected route. A high gradient road can have a different music. This can provide an improved music player that is an immersive experience.  See FIG. 1-4 of Kim. 


“16.    A route navigation system comprising a route navigation apparatus and an  
information processing server; (see page 515, col.2)
the route navigation apparatus including: (see page 517)
an output device configured to output music information, in an audible form, to a user: (see page 517 section 3.2 where the user selects a music and then 1. The music is panned at 90 degree intervals. 2. The music is panned at 45 degree intervals, and 3. Bass and tremble and an off track behavior indicates they increasing the distance from a route)
a selection unit configured to select predetermined music information in accordance with an operation that has been made by the user with respect to the output music information; and(see page 518 where the device has a display that states that they have arrived from lit windows corresponding to where the user is walking correctly and if not walking correcting the bass and tremble can indicate this and then the different in the headphone can orient the user in page 514)
a provision unit configured to provide a route corresponding to the selected predetermined music information to the user, and (see 
the information processing server including; (see page 515, col. 2)
a determination unit configured to determine the ….corresponding to the predetermined music information . (see page 515 -520 where a user selects the audio and the audio GPS device can provide an indication of a direction in the audio cues for example, the left to right audio cues can indicate where the direction the user should head);
Masutani is silent but Kim teaches “… atmosphere information corresponding to the selected predetermined music information 
and route atmosphere information corresponding to each of a plurality of route candidates and matching the atmosphere with the selected music information, ” (see FIG. 1-2 and 
The path music searching unit 140 searches for and recommends the music corresponding to the path selected by the user (e.g., an optimal path, an inclination path, etc.) (refer to FIG. 2).  At this time, the atmosphere corresponding to the path does not mean an absolute atmosphere (or an objective atmosphere) of the intermediate points included in the path, and means an atmosphere that is arbitrarily divided to recommend the music for each path in the present embodiment.  Therefore, the music information storage unit 200 stores the per-stop (or per-route) atmosphere and the recommended music information by atmosphere in the form of a look-up table. The music information includes a music list or a music file. At this time, the music information storage unit 200 may be implemented as a database using a cloud service. The audio information output unit 400 outputs the audio information and outputs a recommended path (e.g., an optimal path and an inclination path) when the retrieved optimum path, the inclination path, and the path music (i.e., music corresponding to the atmosphere of the path) And recommended music (eg path music).  The screen information output unit 500 displays a recommended route (e.g., an optimal route and an inclination route) on the map and a recommendation route (e.g., a recommended route) on the map when the retrieved optimal routeIndicates that there is music (eg path music).  FIG. 2 is a flowchart for explaining a method of recommending an inclination path and,  a path music using the inclination path and the music recommendation unit in FIG. 1; FIG. 2, when a destination is set by the user (S101), the propensity path and the music recommendation unit 100 obtain usage information (music information) of the music application (application) installed on the navigation terminal E.g., music played through a music app, music stored in an internal memory, etc.).  If there is a path already selected by the user (e.g., an optimal path, an inclination path, etc.), the environment corresponding to the path selected by the user is analyzed (S102). Based on the analyzed tendency of the user, a tendency path is searched (S103), and the tendency path is recommended through voice or screen (S104). In addition, music corresponding to the analyzed atmosphere of the route is searched (S103), and the route music is recommended through voice or screen (S105); see FIG. 3 and 4 where … for example, the path selection option of the classical group is set so as to select a path with priority to a road having an optimum time, a free road, and a gradient / curvature frequency, and the route selection option of the rock music group includes a shortest distance Is set so as to select a route with a minimum time (including a fee) and a road with a high gradient / curvature frequency As described above, it is possible to primarily analyze the tendency based on the type (genre) of the personal sound source (S201, S202), verify the primarily analyzed tendency path, and obtain a more detailed (i.e., more elaborate) (S203, 204). </RTI > That is, the tendency is analyzed (S203) based on whether the personal sound source is a music piece or a music piece in which a music 
As a result of the analysis, if the classical path tendency is selected, the path is set to preferentially select the road with the best time, the free road, and the road with a low gradient / curvature frequency. ), And provides a path-oriented service to perform path selection with priority to roads having a high gradient / curvature frequency (S205)….FIG. 4 is an exemplary diagram for explaining a recommendation method for searching for and playing back path music in the inclination path and music recommendation section in FIG. 1; FIG.
As shown in FIG. 4, when one of the paths (for example, the optimal path and the tendency path) is selected by the user, the tendency path and music recommendation unit 100 starts the path music recommendation function (S301). The propensity path and music recommendation unit 100 extracts a personal music list stored in a navigation terminal (e.g., a smart phone) (not shown) of a user or a cloud server (not shown) (S302). When the personal music list is extracted as described above, the incongruence path and music recommendation unit 100 stores the music list (e.g., title and lyric information) and the name of the route selected by the user (e.g., passing destination name, destination name, Point of interest (POI), etc.) (S303). As a result of the comparison (S303), if there is no matching information (S303 does not exist), the accumulated music data on the route (music data reproduced by the other driver who has traveled the route) and the real-Music played by the driver who plays the game) is recommended (S304).  The propensity path and music recommendation unit 100 generates a recommended music list including music that matches the currently selected propensity path in the user's personal music list and both the cumulative music on the recommended path and the real-time path music S305).

The inclination path and music recommendation unit 100 recommends the music having the highest matching degree based on the position and the road information of the currently running vehicle among the generated recommended music list (S306) (S307). As described above, according to the present embodiment, when the user sets a destination of the navigation, the user can recommend not only the shortest path but also the music path 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Kim with the disclosure of Jones since Kim teaches that based on the atmosphere of the route then a recommended music can be provided for that route.  For example, a route by the sea can be tranquil and music associated with the sea can be added and then added to the route and played when the vehicle is moving along the route next to the sea.  For example, if the transit point of the route selected by the user is an atmosphere that can remind the sea, the music related to the sea is added (or recommended) to the playlist so that the music is reproduced during traveling of the selected route. A high gradient road can have a different music. This can provide an improved music player that is an immersive experience.  See FIG. 1-4 of Kim. 
Jones is silent but Kim teaches “… 17. (New) The route navigation apparatus according to claim 6,wherein atmosphere information corresponding to a route is obtained based on the environment information of the route., ” (see FIG. 1-2 and 
The path music searching unit 140 searches for and recommends the music corresponding to the path selected by the user (e.g., an optimal path, an inclination path, etc.) (refer to FIG. 2).  At this time, the atmosphere corresponding to the path does not mean an absolute atmosphere (or an objective atmosphere) of the intermediate points included in the path, and means an atmosphere that is arbitrarily divided to recommend the music for each path in the present embodiment.  Therefore, the music information storage unit 200 stores the per-stop (or per-route) atmosphere and the recommended music information by atmosphere in the form of a look-up table. The music information includes a music list or a music file. At this time, the music information storage unit 200 may be implemented as a database using a cloud service. The audio information output unit 400 outputs the audio information and outputs a recommended path (e.g., an optimal path and an inclination path) when the retrieved optimum path, the inclination path, and the path music (i.e., music corresponding to the atmosphere of the path) And recommended music (eg path music).  The screen information output unit 500 displays a recommended route (e.g., an optimal route and an inclination route) on the map and a recommendation route 
As a result of the analysis, if the classical path tendency is selected, the path is set to preferentially select the road with the best time, the free road, and the road with a low gradient / curvature frequency. ), And provides a path-oriented service to perform path selection with priority to roads having a high gradient / curvature frequency (S205)….FIG. 4 is an exemplary diagram for explaining a recommendation method for searching for and playing back path music in the inclination path and music recommendation section in FIG. 1; FIG.


The inclination path and music recommendation unit 100 recommends the music having the highest matching degree based on the position and the road information of the currently running vehicle among the generated recommended music list (S306) (S307). As described above, according to the present embodiment, when the user sets a destination of the navigation, the user can recommend not only the shortest path but also the music path based on the music app execution information of the portable terminal. If the user selects the shortest path or the desired path, So that the convenience of the user can be improved.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Kim with the disclosure of Matsutani since Kim teaches that based on the atmosphere of the route then a recommended music can be provided for that route.  For example, a route by the sea can be tranquil and music associated with the sea can be added and then added to the route and played when the vehicle is moving along the route next to the sea.  For example, if the transit point of the route selected by the user is an atmosphere that can remind the sea, the music related to the sea is added (or recommended) to the 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668